Title: To Benjamin Franklin from A. C. G. Deudon, 10 August 1783
From: Deudon, A. C. G.
To: Franklin, Benjamin


          
            Monsieur
            Paris ce 10 aoüt 1783
          
          Lors de mon départ de Bruxelles, monsieur Bournons, de l’académie roÿale des Sciences de cette
            ville, m’a prié de vous faire parvenir la prèmiére partie de ses élémens de
            mathématiques, que voici; il m’a chargé en même-tems, de vous faire Connoître de Sa
            part, qu’il aura l’honneur de vous prèsenter les deux volumes Suivans, du même ouvrage,
            à mesure qu’ils paroitront.
          Il vous souviendra peut-être encore Monsieur, que, sous les auspices de monsieur
            diderot, vous m’avez fait l’honneur, l’étée passé, de me permettre de voir vôtre
            armonica, que vous avez eu la bonté de m’en expliquer le méchanisme et que j’ai pris la
              liberté alors, de vous communiquer les projets, que
            je m’étois formés d’âjouter quelques perfections, à Ce charmant instrument. Après bien
            des tentatives et des essais, qui avoient plus ou moins, des avantages ou des deffauts,
            je me Suis déterminé pour ce qui Suit. Une ou plusieurs bandes de drap mouillé et fixées
            à la partie antérieure de l’instrument, Sont couchées Sur les verres d’un Bout-à-l’autre
            et C’est par l’interposition de Ce drap, que les doigts les font sonner. La largeur de
            ces Bandes, ne doit guerre excéder la partie Supérieure des timbres et la quantité de
            ces bandes doit être déterminée, Sur les différens verres, d’après quelques essais
            préliminaires.
          Au moÿen de ce procédé Bien Simple, j’obtiens en premier lieu, un Son plus pur, plus
            doux et également intense qu’avec les doigts nuds. Les doigts nuds, à la vérité,
            procurant des sons plus argentins, plus pènétrans que le drap; mais celui-ci en revange,
            en donne des plus moëlleux et des plus tendres. En Second lieu, les tons extrémes, tant
            Supérieurs, qu’inférieurs, parlent difficilement et n’obéissent que lentement au doigt;
            le drap au Contraire, les fait chanter plus aisement, Sur-tout les aigus. En troisieme
            lieu, les verres parlent plus vîte à ma manière et l’intonation en paroit moins Brusque.
            Enfin le drap une fois mouillé, le reste pour long-tems: il faut au contraire, mouiller
            Souvent les doigts. Voici du moins les resultats que j’ai trouvé Sur mon instrument fait
            de verres de la fabrique de liege et j’ai tout lieu de croire, qu’il en Seroit de même,
            avec des Crïstaux Soufflés ailleurs, d’autant plus que Leurs Altesses roÿales,
            gouverneurs actuels des paÿs-bas,
            m’aÿant fait demander quelques mois passés, de remettre deux timbres cassés, à leur
            Armonica, faite à londres; j’ÿ ai ajouté, après l’avoir racommodé, les Bandes de drap,
            dont je viens d’avoir eu l’honneur de vous parler et l’on en a été tellement Satisfait,
            tant pour la beauté des Sons, que pour la facilité du jeu, que les musiciens de la cour,
            ont totalement abandonné le toucher du doigt nud, pour ÿ Substituer ma méthode.
          A Cette petite perfection, j’en ai âjoutée une plus importante, quoi-que de la plus
            grande Simplicité. Vous connoissez Monsieur, combien les transpositions d’un ton à un
            autre Sont de difficile exécution en musique et qu’il ne faut rien moins que la très longue pratique, d’un musicien Consommé qui peut la
            lui rendre facile. Or je transpose Sans peine, dans tous les tons, Sans Sortir même de
            la gamme naturelle et voici Comment. Vous dites dans vôtre lettre au pere beccaria, en
            lui donnant la déscription de vôtre charmant instrument, que vous peignez les bords de vos verres, des
            sept Couleurs prismatiques, les diezés en Blanc et ca pour que l’œil du joueur, puisse
            aisement reconnoître les tons: Cette ingénieuse idée, m’en a fait naitre une autre et
            C’est en la généralisant, que j’ai imaginé Ce qui Suit. Au lieu de peindre les verres,
            je pose derriere eux et en face du joueur, une latte de bois, mince, de la largeur de
            deux ou trois pouces: cette latte, qui Suit l’inclinaison des verres, est peinte en
            Blanc, portant Sur toute Sa Largeur, des bandes étroites, colorées des 7 Couleurs du
            Spectre de newton et dont chacune se trouve vis-à-vis du verre correspondant. Les
            Semi-tons Sont peints de noir et au lieu d’en faire des Bandes entières, elles
            n’occupent que la moitié de la largeur de la latte, ce qui imite assez bien l’aspect
            d’un clavier d’orgue. Si je veux transposer un air quelconque, par exemple d’un demi ton
            plus bas, que celui dans le quel il est noté, je Substitue à la prèmiére latte que
            j’enléve, une autre latte, dont les Bandes colorées, Se trouvent toutes placées
            Successivement un demi-ton plus Bas, que Sur celle-là: de manière, que la bande rouge, ou l’ut de celle-ci, Se
            trouve en face du verre qui prècédemment étoit indiqué par le violet ou le signe du Si. Or comme il Se trouve
            douze Sémi-tons dans une octave complette, il est clair, qu’au moÿen d’autant de lattes
            différentes, Sur les quelles on peut reculer autant de fois les couleurs prismatiques,
            on fera repondre chacune d’elles, à tous les verres, par conséquent à tous les tons de
            l’instrument; de sorte donc, qu’on pourra transposer à volonté; Ce qui est de la plus
            grande utilité dans bien des cas et d’un avantage sur tout bien marqué, pour l’armonica,
            à cause de son peu d’étendu. J’espère Monsieur, que vous voudrez bien pardonner la
            longueur de ma lettre, à l’enthousiasme qui m’égare, pour le plus flatteur et le plus
            harmonieux des instrumens, que vous avez si ingénieusement imaginé, ainsi qu’au zèle que
            j’ai d’ÿ âjouter quelque chose en marchant sur vos traces.
          Je crains bien, toute-fois, que peu versé dans la langue françoise, qui m’est étrangére, je n’aurai pas eu le bonheur de m’expliquer assez
            clairement: maûis je me flate en même-tems, qu’au cas que vous soÿez Curieux de voir les
            détails de mes procédés, vous voudrez bien me permettre que j’aille vous les donner: en
            ce cas, un mot de reponse, qui m’indiquera le jour qui vous Sera le plus Commode, me
            fera accourir à passi avec le plus vif empressement, trop flatté de Saisir cette
            occasion, pour vous donner Cette foible marque du profond respect avec le quel je suis
            Monsieur Vôtre très humble et très obéissant Serviteur
          
            A: C: G: DEUDONancien échevin de la
              ville de malines, à l’hôtelde lusignan, ruë des vielles étuves st.
              honoré.
          
          
            P:S: Si vous me faites
              l’honneur de me demander, j’apporterai avec moi une des lattes ci dessus, pour servir
              de modéle.
          
         
          Notations: M. Deudon, Appointed him to
            come hither, Thursday the 21. Augt 83—at 1 aClock / Deudon, 10 Août 1783
        